Citation Nr: 1235740	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-38 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from December 1940 to September 1945.  The appellant is his surviving spouse.  This case comes before the Board of Veterans Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2008 from respiratory failure, due to pneumonia, renal failure and cerebral infarctions.

2.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), a cold injury of the right lower extremity, a cold injury of the left lower extremity, a cold injury of the right upper extremity, a cold injury of the left upper extremity, bilateral hearing loss, and tinnitus.  He was also in receipt of a total disability evaluation on the basis of individual unemployability.

3.  The Veteran did not have a service-connected disability rated at 100 percent for 10 years prior to his death, nor was he entitled to a total disability evaluation on the basis of individual unemployability for 10 years prior to his death, nor was he a former prisoner of war who died after September 30, 1999.

CONCLUSION OF LAW

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice is not required for the claim for DIC benefits because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death were service connected, even though the Veteran died of non-service-connected causes, if two conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the Veteran's death must not be the result of his or her own willful misconduct.  38 C.F.R. § 3.22(a)(1).  The Board need not address this first element because the record does not establish the second requirement -- namely, that at the time of death, certain requirements for total disability compensation must have been met. 38 C.F.R. § 3.22(a)(2).  There are three ways in which the total disability requirement can be met: the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that (1) was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or (3) was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of the Veteran's death in January 2008, the Veteran was service connected for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling from September 16, 2002; cold injury of the right lower extremity, evaluated as 30 percent disabling from January 20, 2004; cold injury of the left lower extremity, evaluated as 30 percent disabling from January 20, 2004; cold injury of the right upper extremity, evaluated as 30 percent disabling from January 20, 2004; cold injury of the left upper extremity, evaluated as 30 percent disabling from January 20, 2004; residuals of a gunshot wound to the right knee, evaluated as 10 percent disabling from April 22, 1947; bilateral hearing loss, evaluated as 10 percent disabling from September 16, 2002; and tinnitus, evaluated as 10 percent disabling from September 16, 2002.  He was also in receipt of a total disability rating due to individual unemployability from January 20, 2004.

The Veteran was determined by the VA to be totally and permanently disabled due to service-connected disabilities for approximately four years prior to his death.  He did not have any service-connected disabilities that were continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of his separation from service.  Therefore, the Board finds that the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that the Veteran's service-connected disabilities contributed to and hastened the death of the Veteran.

As noted above, at the time of his death, the Veteran was service-connected for PTSD, cold injury of the right lower extremity, cold injury of the left lower extremity, cold injury of the right upper extremity, cold injury of the left upper extremity, residuals of a gunshot wound to the right knee, bilateral hearing loss, and tinnitus.  He was also in receipt of a total disability rating due to individual unemployability.

The record reflects that the Veteran was admitted to St. Luke's Hospital in Kansas City, Missouri after a fall in January 2008.  The Veteran died ten days later.  The Veteran's death certificate indicates that the cause of death was respiratory failure, due to pneumonia, renal failure and cerebral infarctions.

S.L., MD, the Veteran's attending physician at St. Luke's Hospital during his hospitalization in January 2008, submitted a statement, in which she noted that the Veteran had a history of chronic lymphocytic leukemia, hypertension, type 2 diabetes mellitus, and chronic kidney disease.  She also noted that the Veteran had been having progressive difficulty with his gait for at least several months and that he had an episode of confusion one week prior to his admission.  Dr. S.L. also noted that MRI evidence revealed that the Veteran probably had numerous stroke-like events, as evidenced by extensive chronic ischemic changes, which were at least in part, the cause of his gait disturbance and episode of confusion.  Dr. S.L. opined that in the end, the Veteran's neurologic deterioration, along with his other co-morbidities, led to his death.

In a January 2009 statement, the Veteran's private physician, B.K., MD, stated that he believed the Veteran's cold weather injuries, more likely than not, contributed to his cause of death.  He did not provide a rationale for the opinion.  

A VA medical examiner submitted a medical opinion in February 2009, in response to the appellant's claim.  After reviewing all the evidence of record, the examiner essentially opined that the Veteran died of the causes listed on the death certificate, and that it is not likely that the Veteran's cold injuries aggravated his other disabilities and hastened or contributed to his death.  The examiner explained further that the Veteran's cold injuries to the hand and feet were certainly causing him discomfort and sensitivity to the cold, but they did not contribute in any way to his more central medical problems, which eventually caused his death.  The examiner also noted that Reynaud's phenomenon had been diagnosed in the upper extremities, and the condition was certainly aggravated by cold sensitivity, causing vasospasm, but it could in no way have influenced the more central causes of his death, which included small strokes, renal failure and diabetes.  The examiner opined that the Veteran's central nervous system pathology, proven by MRI, was at least as likely as not the cause of his fall, which caused him to be entered into the hospital.  However, the examiner also noted that records of the Veteran's hospitalization at St. Luke's Hospital in January 2008 were not present in the claims file, and his downhill medical course from the time of his admission to the time of his death could not be traced.

In a subsequently issued January 2010 statement, Dr. B.K. indicated that the Veteran suffered from PTSD and significant vascular compromise, for which he was determined to be totally disabled by the VA, and that the Veteran's vascular disease was a direct cause of his stroke and renal failure.  He also indicated that he suspected that aspiration related to his stroke ultimately caused the Veteran's severe unrelenting pneumonia.  Dr. B.K. also opined that the Veteran's PTSD increased his risk and severity of his diabetes mellitus as well as his overall quality of life and thus, the Veteran was not able to function or heal his own pneumonia.  He opined further that without those issues, it was doubtful that the Veteran's pneumonia would have been a terminal illness.  Dr. B.K. concluded that it was clear that the Veteran's service-connected injuries and 100 percent disability were clear contributing factors to his ultimate diagnosis of renal failure, terminal pneumonia and diabetes.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain them.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  It does not appear that these steps have been taken with regard to the records noted above from St. Luke's Hospital during the Veteran's hospitalization in January 2008, prior to his death.  As it appears that there may be available private medical records pertinent to the cause of death claim that are not associated with the claims folder, a remand is required for this issue.  See 38 C.F.R. § 3.159(c)(2).  These additional pertinent medical records may help reconcile the conflicting medical opinions noted above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain records from St. Luke's Hospital in Kansas City, Missouri, of the Veteran's hospitalization and treatment prior to his death in January 2008.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the appellant and her representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


